UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

 

x
ALEXANDER BANILOVER,
Docket no:
CCOMPLAINT
Plaintiff,
-against-
GEICO GENERAL INSURANCE COMPANY,
JURY DEMANDED
Defendant.
-- xX

 

Plaintiff, ALEXANDER BANILOVER, by his attorney, CHARLES C. DESTEFANO,
ESQ., complaining of the defendant, respectfully show and allege as follows:

FIRST: The plaintiff, ALEXANDER BANILOVER, at the time of the institution of this
action, was and still is resident of the County of Kings, City and State of New York.

SECOND: That upon information and belief, and at all times hereinafter mentioned, the
defendant, GEICO GENERAL INSURANCE COMPANY (hereinafter “GEICO”) is a foreign
business corporation with its headquarters/ principal place of business in the State of Maryland.
and engaged in the business of liability insurance in the State of New York.

THIRD : That jurisdiction properly lies with the Federal District Court by virtue of
the diversity of the citizenship of the plaintiffs and defendants as set forth in Title 28 U.S.C.
Section 1332 and the nature of this action being over the amount in question, exceeding the sum
of SEVENTY FIVE THOUSAND AND 00/100 ($75,000,00) DOLLARS, exclusive of
interest and costs.

. AS AND FOR A FIRST CAUSE OF ACTION.
ON BEHALF OF PLAINTIFF ALEXANDER BANILOVER
FOURTH: That at all times hereinafter mentioned, the plaintiff, ALEXANDER
BANILOVER, did operate a certain 2020 BMW motor vehicle bearing New York State
registration, license plate number KEF6042 with knowledge and consent of owner, non-party,
Oksana Zavoloka.

FIFTH: That at all times hereinafter mentioned, South Avenue at or near the intersection
with Chelsea Road, in the County of Richmond, City and State of New York, was and still is a
public highway in common use by the residents of the State of New York and others.

SIXTH: That on the 18" day of June, 2021, plaintiff ALEXANDER BANILOVER was
operating the aforesaid BMW motor vehicle along South Avenue, at or near the intersection with
Chelsea Road, in the County of Richmond, City and State of New York when an unknown
vehicle, while attempting to pass his vehicle, struck his vehicle, forcing him office the road and
into a ditch. The unknown vehicle did not stop and fled the scene.

SEVENTH: As a result of the impact, the plaintiff ALEXANDER BANILOVER
sustained serious personal injuries, as defined by Section 5102 (d) of the Insurance Laws of the
State of New York.

EIGHTH: That the accident and the injuries resulting to the plaintiff, ALEXANDER
BANILOVER, were caused by reason of negligence of the driver of the hit and run vehicle.

NINETE: Upon information and belief, as of the date of accident, June 18, 2021, non
party Oksana Zavoloka held a policy of automobile insurance, on the aforesaid BMW motor
vehicle plaintiff was operating at the time of the accident, assigned policy number 4383-13-24-
22, issued by defendant GEICO with uninsured single limit policy limits of $300,000.

(Hereinafter “the policy”).
TENTH: That as of June 18, 2021, the policy was in full force and effect and plaintiff
ALEXANDER BANILOVER, a driver with permissive use, is insured under the policy.

ELEVENTH: Subsequent to the accident, plaintiff ALEXANDER BANILOVER or his
representative notified GEIO of his intention to make an uninsured motorist claim.

TWELFTH: Within the time prescribed by law, regarding the June 18, 2021 accident,
defendant GEICO received written notice of plaintiffs intention to make an uninsured motorist
claim.

THIRTEENTH: The plaintiff ALEXANDER BANILOVER has complied with all terms
and conditions regarding uninsured motorist benefits under the aforesaid policy of insurance
issued by defendant.

FOURTEENTH: The plaintiff ALEXANDER BANILOVER, by his attorneys has
provided defendant with all the requested medical records, reports and authorizations regarding
the plaintiff's injuries and treatment.

FIFTEENTH: Thereafter, the defendant, GEICO, refused to honor plaintiffs claim for
Uninsured Motorist Benefits.

SIXTEENTH: The plaintiff ALEXANDER BANILOVER, demanded the policy limits of
$300,000 be paid to the plaintiff pursuant to the aforesaid policy and that defendant GEICO has
refused to pay same to the plaintiff.

SEVENTEENTEL That the plaintiff, ALEXANDER BANILOVER, sustained serious
personal injuries, and damages in excess of $300,000 and defendant GEICO, is obligated to
make payment pursuant to the terms of the policy of insurance and has refused to do so.

EIGHTEENTH: The amount of damages herein exceeds the jurisdictional limits of all

lower courts which would otherwise have jurisdiction in this matter.
Case 1:21-cv-04251-LDH-RER Document 1 Filed 07/29/21 Page 4 of 4 PagelD #: 4

WHEREFORE, the plaintiff ALEXANDER BANILOVER, demands judgment against
the defendant in the first cause of action in an amount which exceeds the monetary jurisdictional
limits of any and all lower courts which would otherwise have jurisdiction, and amounts to be
determined at the trial of this action altogether with the interest, costs‘and disbursements of this

action.

JURY DEMAND

Plaintiff demands trial by jury.

Dated: Staten Island, New York
Julf 89, 20Ul

Law Office of CHARLES C. DESTEFANO
Attorney for Plaintiffs

CHARLES C. DESTEFANO
1082 Victory Blvd.

Staten Island, New York 10301
718-390-0580

TO: Geico General Insurance Company
1 Geico Plaza
Washington DC 20076
